DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Amendment filed on 06/08/22.
Claims 1-6 and 13-16 have been canceled.
Claim 7 has been amended.
Claims 7-12 are currently pending and have been examined.

Response to Amendment
In light of Applicant’s amendment, filed on 06/08/22, the claim objections and 112 rejections have been overcome.


Priority
The examiner acknowledges that the instant application claims priority from foreign application JP2016-115681, filed on June 9, 2016, and therefore, the claims receive the effective filing date of June 9, 2016.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 7 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
performing a transaction of goods though a front end in response to an order from a customer in a customer residence;
	managing certain items of the goods that can be delivered in the within a predetermined time period from a nearby base to the customer residence in a predetermined area when an order of any item of the goods is placed from the customer terminal in the customer residence via the front end, as stock goods, and stocking a predetermined number of items of the stock goods in the nearby base;
managing remaining items of the goods other than the stock goods, as non-stock goods; 
performing control and management such that any item of the non-stock goods is delivered from a distribution center to the customer residence via the nearby base when an order of the item of non-stock goods is placed from the customer in the customer residence via the front end; 
wherein the stock goods are managed for each customer in a customer management storage and for each nearby base based in the predetermined area including the customer residence of the customer by performing a determination process and a registration process for the stock goods to be stocked in the nearby base that include: 
referring to a sales management storage and extracting stock candidate goods through data analysis; 
determining whether a customer's registration process for goods intended to be stocked is performed for the stock candidate goods presented to the customer;
 if a customer's registration process for goods intended to be stocked is received, performing a stock registration process for the designated stock candidate goods by updating the goods management storages or stock goods management tables for the respective nearby bases, and 
placing an order to a terminal of the distribution center by determining that one stock number of one item of the stock goods stocked in the nearby base falls below the predetermined number of one item, in order to restore the one item of the stock goods of which the stock number of the stock goods falls below the predetermined number of the one item in the nearby bases.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting a computer processing method, a goods shipment management system, a management server, an electronic transaction, a front end system, a customer terminal, a customer management database, a sales management database, presentation to the customer terminal, and input from the customer terminal, nothing in the claim element precludes the step from practically being performed by humans.  Specifically, the claims recite managing purchase of goods. This is a sales activity or behavior. Specification, see at least [0001], further details that the claims relate to retail businesses.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
Under Prong Two of Step 2A of the Alice/Mayo test, claims 1, 8, and 15 recite additional elements, such as a computer processing method, a goods shipment management system, a management server, an electronic transaction, a front end system, a customer terminal, a customer management database, a sales management database, presentation to the customer terminal, and input from the customer terminal.
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 7 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a computer processing method, a goods shipment management system, a management server, an electronic transaction, a front end system, a customer terminal, a customer management database, a sales management database, presentation to the customer terminal, and input from the customer terminal are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as the internet).  For example, stating that method is computerized, and transaction is electronic performed using a customer terminal, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 7, taken individually or as a whole, the additional elements of claim 7 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 7 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
storing and retrieving information in memory (e.g. registering items in a database) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 7 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 8-12 are dependencies of claim 7. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the stock goods managed for each customer can be edited by the customer (sales activities/behaviors, receiving and transmitting data over a network)

wherein the stock goods are determined by presenting a group of the stock candidate goods extracted by the management server to the customer terminal, and by allowing a customer to perform selection and registration through the customer terminal (sales activities/behaviors, transmitting data, generally linking the abstract idea to a particular technological environment)


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Shiely et al. (US 20170083967 A1), hereinafter Shiely, in view of newly cited Elazary et al. (US 9120622 B1), hereinafter Elazary.

In regards to claim 7, Shiely discloses a computer processing method executed on a goods shipment management system, the processing method causing a management server to execute the steps of (Shiely: [0018]; [0058]):
performing an electronic transaction of goods though a front end system in response to an order from a customer terminal in a customer residence (Shiely: [0026] and Fig. 1 – “placement of an order by a customer 110 through the website, mobile app, or other order management system 114 over a network 112 (e.g., the internet)…delivery to the consumer 110 (such as with a scheduled delivery to the consumer's home…)”; examiner note: delivery to customer 110 may be to their home and Fig. 1 displays customer 110 utilizing laptop at place where shipment is delivered (i.e., home));
managing certain items of the goods that can be delivered within a predetermined time period from a nearby base to the customer residence in a predetermined area when an order of any item of the goods is placed from the customer terminal in the customer residence via the front end system, as stock goods, and stocking a predetermined number of items of the stock goods in the nearby base (Shiely: [0033] – “items may be pre-sourced to provide transit times…based on the customer's 110 shipping location (e.g., zip code)…a particular computer mouse may be available for…a transit time of 6 days, 2-day delivery for $9.99, and next day delivery for $14.99… there may be 48 total computer mice available for shipping to zip code 90036 and of that total inventory 15 computer mice may be available for 2-day shipping, 5 computer mice are available for 1-day shipping, and 2 computer mice are available for same day shipping”; [0030] – “a retail store such as retail store 104F may have…fifteen units of the television as available for e-commerce orders”; [0092] – “Replenishment Level: Unit replenishment may be an important retail operation…Replenishment occurs to ensure units are in stock based on forecasted and actual demand”; examiner note: stock goods are interpreted to be goods available within a certain threshold of time (such as next day or 2 day shipping); see also [0026]);
managing remaining items of the goods other than the stock goods, as non-stock goods (Shiely: [0033] – “items may be pre-sourced to provide transit times…based on the customer's 110 shipping location (e.g., zip code)…a particular computer mouse may be available for…a transit time of 6 days, 2-day delivery for $9.99, and next day delivery for $14.99… here may be 48 total computer mice available for shipping to zip code 90036 and of that total inventory 15 computer mice may be available for 2-day shipping, 5 computer mice are available for 1-day shipping, and 2 computer mice are available for same day shipping”; examiner note: non-stock goods are interpreted to be those that cannot be shipped within a threshold of item (such as next day or 2 day shipping));
performing control and management such that any item of the non-stock goods is delivered from a distribution center to the customer residence via the nearby base when an order of the item of non-stock goods is placed from the customer terminal in the customer residence via the front end system (Shiely: [0026] and Fig. 1 – “an e-commerce order may occur in connection with the placement of an order by a customer 110 through the website, mobile app, or other order management system 114 over a network 112 (e.g., the internet). This e-commerce order may be followed by fulfillment of the order through a shipment sent from the distribution center 112 for delivery to the consumer 110 (such as with a scheduled delivery to the consumer's home or work place)”; [0035] and Fig. 1 – “The fulfillment of the shipment for the e-commerce order through distribution center 103…the shipment is transmitted to a retail store such as retail store 104A to meet an estimated or promised delivery date or time”; examiner note: a retail store is interpreted to be the nearby base);
wherein the stock goods are managed for each customer in a customer management database and for each nearby base based in the predetermined area including the customer residence of the customer by performing a determination process and a registration process for the stock goods to be stocked in the nearby base that include (Shiely: [0028] – “A retailer may maintain an inventory of items available for sale in an inventory database (not shown)…quantity on-hand…The inventory items may have an attribute designating whether the item is available to be shipped from a retail store…Inventory control of ship-from-store enabled items may happen at the store level or at a regional level”; see also [0026]; [0047]):
referring to a sales management database and extracting stock candidate goods through data analysis (Shiely: [0033] – “items may be pre-sourced to provide transit times…based on the customer's 110 shipping location (e.g., zip code)…a particular computer mouse may be available for…a transit time of 6 days, 2-day delivery for $9.99, and next day delivery for $14.99… there may be 48 total computer mice available for shipping to zip code 90036 and of that total inventory 15 computer mice may be available for 2-day shipping, 5 computer mice are available for 1-day shipping, and 2 computer mice are available for same day shipping”; [0047] – “the location 310 may be determined…by comparing information of the customer's current session to a database of location information”; see also [0062]);
determining whether a customer’s registration process for goods intended to be stocked is performed for the stock candidate good presented on the customer terminal (Shiely: [0049] – “the transit time and transit cost options 320A and 320B may be displayed on a product description page and the selection of the transit time may be made on the product detail page”; [0033] – “there may be 48 total computer mice available for shipping to zip code 90036 and of that total inventory 15 computer mice may be available for 2-day shipping, 5 computer mice are available for 1-day shipping, and 2 computer mice are available for same day shipping”; examiner note: selection of a specified transit time for a good is interpreted to be performance of a registration process for the goods intended to be stocked);
if a customer's registration process for goods intended to be stocked is input from the customer terminal, performing a stock registration process for the designated stock candidate goods by updating the goods management database or stock goods management tables for the respective nearby bases (Shiely: [0034] – “After determining that the user has added the item to a shopping list with a particular transit time the available inventory for the particular transit time based on the customer's 110 shipping location may be decremented by the quantity designated in the customer's 110 shopping list to prevent over sale of the item. For example, if there were 15 units of the computer mouse available for 2-day shipping to the customer's 110 zip code and the customer 110 adds 1 computer mouse to an electronic shopping cart with 2-day shipping 14 units would remain for 2-day shipping to the shipping zone encompassing the customer's 110 zip code”; [0036] – “a plurality of source locations able to meet the selected transit time, such as retail stores 104A-F”; see also [0028]), and
determining that one stock number of one item of the stock goods stocked in the nearby base is insufficient, in order to restore the one item of the stock goods of which the stock number of the stock goods is insufficient in the nearby bases (Shiely: [0092] – “Unit replenishment may be an important retail operation. Inventory is planned based on demand velocity. Replenishment occurs to ensure units are in stock based on forecasted and actual demand”; [0074] – “Inventory quantities may be constantly changing due to…replenishment”; [0060] – “inventory data… information about an item corresponding to a plurality of fulfillment locations”; see also [0036]).
Shiely further discloses communication to a terminal of the distribution center (Shiely: [0018] – “generate notification and fulfillment requests to…distribution centers”; see also [0144] and Fig. 12), yet Shiely does not explicitly disclose placing an order by determining that one stock number of one item falls below the predetermined number of one item, in order to restore the one item of which the stock number falls below the predetermined number of the one item in the nearby bases. 
However, Elazary teaches a similar order fulfillment method (Elazary: [abstract]), including placing an order by determining that one stock number of one item falls below the predetermined number of one item, in order to restore the one item of which the stock number falls below the predetermined number of the one item in the nearby bases (Elazary: Col 11, Ln. 39-45 – “When inventory for a specific item is low, the control center can automatically order additional units from the appropriate supplier. The control center can use static…low inventory thresholds to order additional units of an item from a correct supplier. A static inventory threshold triggers whenever inventory quantity for a specific item falls below a fixed number”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the inventory thresholds of Elazary in the method of Shiely because Shiely already discloses replenishments based on demand and Elazary is merely demonstrating that replenishment is based on a threshold. Additionally, it would have been obvious to have included placing an order by determining that one stock number of one item falls below the predetermined number of one item, in order to restore the one item of which the stock number falls below the predetermined number of the one item in the nearby bases as taught by Elazary because inventory management is well known and the use of this in a fulfillment setting would have improved automation and improved functionality (Elazary: Col. 1, Ln. 10-16).

In regards to claim 8, Shiely/Elazary teaches the method of claim 7. Shiely further discloses wherein the stock goods are determined by presenting a group of the stock candidate goods extracted by the management server to the customer terminal, and by allowing the customer to perform selection and registration through the customer terminal (Shiely: [0033] – “Items may be listed for sale by the retailer to a potential buyer such as customer 110. The items may be pre-sourced to provide transit times…there may be 48 total computer mice available for shipping to zip code 90036 and of that total inventory 15 computer mice may be available for 2-day shipping, 5 computer mice are available for 1-day shipping, and 2 computer mice are available for same day shipping”; [0049] – “the transit time and transit cost options 320A and 320B may be displayed on a product description page and the selection of the transit time may be made on the product detail page”; see also [0026]; [0058]; examiner note: the transit times and thus the stock goods are determined in response to selection of an item listed for sale to a customer).

In regards to claim 9, Shiely/Elazary teaches the method of claim 7. Shiely further discloses wherein the stock goods are managed for each customer and for each nearby base located in the predetermined area including the customer residence of the customer (Shiely: [0033] – “items may be pre-sourced to provide transit times…based on the customer's 110 shipping location (e.g., zip code)…a particular computer mouse may be available for…a transit time of 6 days, 2-day delivery for $9.99, and next day delivery for $14.99… here may be 48 total computer mice available for shipping to zip code 90036 and of that total inventory 15 computer mice may be available for 2-day shipping, 5 computer mice are available for 1-day shipping, and 2 computer mice are available for same day shipping”; [0031] – “the retail stores 104A, 104B, 104C, 104D, 104E, and 104F, collectively ‘the store group,’ may be in a metropolitan area near the customer's 110 shipping location”; see also [0026]).

In regards to claim 10, Shiely/Elazary teaches the method of claim 7. Shiely further discloses wherein the stock goods managed for each customer can be edited by the customer (Shiely: [0034] – “determining that the user has added the item to a shopping list with a particular transit time”; see also [0033]; examiner note: the items presented as being shipping options are interpreted to be the stock goods managed for each customer).

In regards to claim 11, Shiely/Elazary teaches the method of claim 7. Shiely further discloses wherein the stock goods selected and registered by the customer are presented to the customer terminal during a shopping operation through the customer terminal (Shiely: [0046] and Fig. 3 – “FIG. 3 illustrates an example screen 300 of an online listing system according to an example described herein. In the example, a user has placed items in an electronic shopping cart 305 that includes an indication of a location 310 (e.g., shipping location, shopping location, etc.). The items available to the user may have been determined by the inventory configuration process as described in FIG. 1”).

In regards to claim 12, Shiely/Elazary teaches the method of claim 7. Shiely further discloses wherein when an order of the non-stock goods is placed from the customer terminal via the front end system, the stock goods selected and registered by the customer are presented on the customer terminal to be displayed until the non-stock goods are delivered from the distribution center to the nearby base (Shiely: [0046] and Fig. 3 – “FIG. 3 illustrates an example screen 300 of an online listing system according to an example described herein. In the example, a user has placed items in an electronic shopping cart 305 that includes an indication of a location 310 (e.g., shipping location, shopping location, etc.). The items available to the user may have been determined by the inventory configuration process as described in FIG. 1”; examiner note: the stock goods selected are displayed at all times and therefore are displayed until the non-stock goods are delivered).


Response to Arguments
Applicant's arguments filed 06/08/22 have been fully considered.

35 U.S.C. § 101
Applicant argues the claims are not directed to an abstract idea because the amended step “is no longer a conditional limitation, but an actual step to issue the order by determining if the stock number falls below the predetermined number or not”; however the Examiner disagrees. As shown above, the Examiner has highlighted the limitations directed to an abstract idea and the additional elements in the claim. The examiner notes that the newly added limitation is activity entirely encompassed by the abstract idea. Specifically, placing an order for stock in response to stock falling below a predetermined threshold is entirely encompassed by “Certain Methods of Organizing Human Activity.” This represents sales activities and behaviors because the stock is maintained for the purpose of purchase by customers. These are sales activities because they pertain to an retailers and purchases by customers (Spec: [0001]; [0086]). Accordingly, the 101 rejection is maintained.


35 U.S.C. § 103
	Applicant’s amendments have necessitated a new grounds of rejection and new references have been applied. Accordingly, Applicant’s arguments regarding the previously applied art are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference U teaches a method of product distribution. Products may be moved from their point of origin to a hub associated with a given city. This allows for more efficient networks.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625